654 P.2d 727 (1982)
Cal Leonard STEWART, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. 5816.
Supreme Court of Wyoming.
November 23, 1982.
Cal Leonard Stewart, pro se.
Gerald A. Stack, Deputy Atty. Gen., Criminal Div., for appellee.

ORDER DISMISSING APPEAL
ROSE, Chief Justice.
This appeal was taken from the district court's denial of a motion for sentence reduction styled as a "Motion For Jail Time," and that motion, according to the record, was filed after the 120-day period provided for filing such a motion under Rule 36, W.R.Cr.P. The district court loses jurisdiction to reduce its sentence after 120 days following the date of the judgment and sentence. United States v. Hetrick, 644 F.2d 752 (9th Cir.1981); 3 Wright, Federal Practice and Procedure § 587. The motion was not timely and the district court was without jurisdiction to consider it. The motion could only be denied by the district court on the ground it had no jurisdiction. Since the district court had no jurisdiction, this court is without jurisdiction to consider the appeal. Hayes v. State, Wyo., 599 P.2d 569 (1979); Snell v. Ruppert, Wyo., 541 P.2d 1042 (1975).
It is, therefore
ORDERED that this appeal be, and is, dismissed.